IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

Plaintiff,

Subrnitted: january 19, 2016
Decided: March 14, 2016

ORDER
COMES NOW, this 11th day of March, 2016, the Court finds as follows:

1. Defendant Victor M. Restrepo-Rubio ("Restrepo-Rubio") brings this Motion

2. On january 4, 2016, this Court held trial and entered judgment in favor of

l\/[organ E. Dailey ("Dailey") and Restrepo-Rubio (collectively, "Defendants") jointly and
severally in the amount of $9,50().00 plus costs and interest at the post-legal rate.

3. On january 11, 2016, Restrepo-Rubio filed the present Motion with the Court.
On january 21, 2016, Plaintiff filed a letter with the Court opposing the Motion. This is the
Court’s final Order and Opinion on the Motion for New Trial.

4. In the Motion, Restrepo-Rubio sets forth a number of arguments in support
of his Motion. First, Restrepo-Rubio contends that he did not have an opportunity to
adequately prepare for trial because Plaintiff failed to respond to his discovery requests from
October 9, 2014, which left him without access to certain evidence. Second, Restrepo-Rubio
argues that Dailey did not have permission to use his vehicle, and highlights certain
testimony elicited at trial to support this contention. Specifically, Restrepo-Rubio claims that
Dailey did not have authorization to enter into Restrepo-Rubio’s home or use Restrepo-
Rubio’s vehicle, and that, because of the language barrier between Dailey and Restrepo-
Rubio_he speaks Spanish, and does not speak English_he never agreed to allow Dailey to
use the vehicle. Finally, Restrepo-Rubio argues that Dailey should be solely liable in this
matter because she accepted responsibility for the accident

5. Plaintiff opposes the Motion, and denies all allegations set forth by Restrepo-
Rubio.

6. Courf ofCo/%mon P/e¢z.r Cz'vz`/ Ru/e 59 governs motions for new trials. Pursuant to
Rz//e 59(a), "[a] new trial may be granted to all or any of the parties and on all or part of the
issues in an action in which there has been a trial for any of the reasons for which new trials

have heretofore been granted in this Court. On a motion for a new trial, the Court may open

the judgment if one has been entered, take additional testimony and direct the entry of a new
judgment." The granting of a new trial is at the discretion of the trial judge,l however, a trial
judge is only permitted to set aside a verdict when, in his judgment, the verdict goes against
the great weight of the evidence.z

7. New trials based on additional evidence or newly discovered evidence are not
favored by the Court.3 A litigant, even a pm .re litigant such as the Petitioner, is required to
make the "fullest possible preparation of the case before trial."‘* "The Court will not grant
reargument where one party is simply unhappy with its rulings, makes the same arguments
that he or she made at trial, or attempts to [submit] evidence which could have been but was
not [introduced] at trial."5

8. ln the l\/lotion currently pending before the Court, Restrepo-Rubio does not
raise or set forth any new evidence nor any other basis for the Court to revisit the conclusion
reached after trial on the merits. Restrepo-Rubio claims that he was not provided an
opportunity to adequately prepare for trial, arguing that Plaintiff failed to respond to his
discovery requests. However, the Docket reflects that Restrepo-Rubio never raised this
issue prior to trial, and therefore, this argument is deemed untimely and not properly before
the Court. Restrepo-Rubio’s second argument_that Dailey did not have authorization to
enter into Restrepo-Rubio’s home or use Restrepo-Rubio’s vehicle_was already presented
to the Court at trial. In finding against Restrepo-Rubio on this issue, l found that the weight

of the evidence indicated that Dailey was living at Restrepo-Rubio’s home, albeit

ii Ew¢zz».e a R»¢p€a, 460 A.z_d 507, 5_'10 (D@i.wsz) (¢iting Tymzaz/ a Tymza//, 214 A.zd 124, 126 @61.1965»_£-.-.-.
2 t$`z‘or¢j/ a C¢zmper, 401 A.2d 458, 465 (Del. 1979).

3 fn Re Mz':yourz'-Kansa: Pz}>e Lz`ne Co., 2 A.Zd 273, 277 (De1.1938)

4 Id.

5  v. K. E., 2008 WL 1953487, at *1 (Del.Fam.Ct.)

3

IT IS SO ORDERED this 14th day of March, 2016.